DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 18, claim 18 recites, “the door and/or window” in the last line.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “a door and/or window” and will be interpreted as such.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-8, 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rawlings (US 2016/0237735) in view of Spanhove (WO 2012/004278).
Re claim 1, Rawlings discloses an extrusion ([0017]) profile (14) for a door system and/or window system ([0017]), comprising: 
at least one hollow chamber (into which 26 is inserted, interior to 14) extending in an extrusion direction (Fig. 1), the at least one hollow chamber (into which 26 is inserted) being delimited by profile walls (of 14 and 30); and 
an insulation core (26) of foam ([0018]) being arranged in the at least one hollow chamber (into which 26 is inserted), but fails to disclose the foam having a compression strength of at least 0.3 N/mm2.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the extrusion profile of Rawlings with the foam having a compression strength of at least 0.3 N/mm2 as disclosed by Spanhove in order to ensure sufficient strength and rigidity, or to allow a compressed foam to expand until it takes the shape of the inner chamber, contact the entire surface thereof, ensuring optimal insulation (Page 7 3rd paragraph).  
Re claim 2, Rawlings as modified discloses the extrusion profile according to claim 1, Spanhove discloses wherein the foam (9) has minimal compression strength of 0.5 N/mm2, 0.75 N/mm2, 1,0 N/mm2, 1,25 N/mm2, 1,5 N/mm2, 1.75 N/mm2, 2 N/mm2, 2.25 N/mm2, 2.5 N/mm2, 2.75 N/mm2 or 3 N/mm2 (Page 3 lines 1-3 disclosing 2500kPa which is 2.5N/mm2).
Re claim 5, Rawlings as modified discloses the extrusion profile according to claim 1, wherein the insulation core (26) is inserted into the hollow chamber (into which 26 is inserted) in the extrusion direction (Fig. 1).
Re claim 6, Rawlings as modified discloses the extrusion profile according to claim 1, wherein the insulation core (26) and the hollow chamber (into which 26 is inserted) are shaped to match one another (Fig. 1) such that a maximum permitted amplitude of movement of the insulation core (26) in the hollow chamber (into which 26 is inserted) crosswise, with respect to the extrusion direction, is 3 mm (Fig. 1 discloses 26 directly abutting the profile walls on each side, thus disclosing 0mm, see also Spanhove Page 7 3rd
Re claim 7, Rawlings as modified discloses the extrusion profile according to claim 1, wherein the insulation core (26) is adapted in shape (Fig. 1) with respect to the hollow chamber (into which 26 is inserted), an undersize (as 26 is smaller than the diameter of the interior of 14, being that there is a hollow space on the side of 26) being present between the insulation core (26) and the hollow chamber (into which 26 is inserted, within 14), wherein: an exterior dimension (of 26) of the insulation core (26) is smaller than as 26 is smaller than the diameter of the interior of 14, being that there is a hollow space on the side of 26) an inner dimension (of the interior of 14) of the hollow chamber (into which 26 is inserted, interior of 14), and/or circumferential slot between 0 mm and 1.5 mm is present between an exterior dimension of the insulation core and an inner dimension of the hollow chamber (as this is an and/or clause).
Re claim 8, Rawlings as modified discloses the extrusion profile according to claim 1, Spanhove discloses wherein an oversize of the insulation core (9) with respect to the hollow chamber is present in a pre-assembly state (Page 2 lines 25-28 discloses compressing pre-assembly), but fails to disclose of up to 1.5 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the extrusion profile of Rawlings wherein the oversize up to 1.5 mm in order to allow for optimal material use while still allowing the post compressed (expanded) foam to contact all sides of the profile, thus providing an adequate seal and insulation.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose
Re claim 10, Rawlings as modified discloses the extrusion profile according to claim 1, herein an attachment profile (12) is attached to the extrusion profile (14), being manufactured through extrusion and/or comprising at least one profile chamber (interior to 12) extending in the extrusion direction (Fig. 1), and being delimited by attachment profile walls (walls of 12, 30), in which an insulation core (26) of foam ([0017]) is arranged having a compression strength of at least 0.3 N/mm2  (Spanhove: 9, Page 3 lines 1-3 disclosing 500kPa which is .3N/mm2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the extrusion profile of Rawlings with the foam having a compression strength of at least 0.3 N/mm2 as disclosed by Spanhove in order to ensure sufficient strength and rigidity, or to allow a compressed foam to expand until it takes the shape of the inner chamber, contact the entire surface thereof, ensuring optimal insulation (Page 7 3rd paragraph).  
Re claim 11, Rawlings as modified discloses the extrusion profile according to claim 10, wherein the attachment profile (12) and the extrusion profile (14) comprise a fastening structure (16/18) configured to positively and/or frictionally attach to each other (Fig. 1).
Re claim 12, Rawlings as modified discloses the extrusion profile according to claim 10, wherein the insulation core (26) and the hollow chamber (into which 26 is inserted, interior to 14) are attached to each other (Fig. 1).
Re claim 13, Rawlings as modified discloses the extrusion profile according to claim 1 wherein the insulation core (26) and the hollow chamber (into which 26 is inserted, interior to 14) are attached to each other by screwing, pinning, gluing, knurling, rd paragraph).
Re claim 14, Rawlings as modified discloses the extrusion profile according to claim 1, Spanhove discloses wherein the hollow chamber (into which 9 is inserted) and the insulation core (9) are attached to each other, by a mechanical force (Spanhove: Page 7 3rd paragraph) and/or thermal energy, such that the hollow chamber (into which 9 is inserted) and the insulation core (9) are configured to engage each other in a catching and/or interlocking manner (Fig. 1) due to a deformation of the hollow chamber (into which 9 is inserted) and the insulation core (9) resulting from the mechanical force (Spanhove: Page 7 3rd paragraph) and/or thermal energy.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the extrusion profile of Rawlings wherein the hollow chamber and the insulation core are attached to each other, by a mechanical force and/or thermal energy, such that the hollow chamber and the insulation core are configured to engage each other in a catching and/or interlocking manner due to a deformation of the hollow chamber and the insulation core resulting from the mechanical force and/or thermal energy as disclosed by Spanhove in order to allow for attachment of the foam through the use of compression without the need for tools (Page 7 3rd paragraph).  
Re claim 15, Rawlings as modified discloses the extrusion profile according to claim 1, but fails to disclose wherein the extrusion profile (14) is of a polymer material.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the extrusion profile of In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Re claim 16, Rawlings discloses a method for manufacturing an extrusion ([0017]) profile (14) for a door system and/or window system ([0017]), the method comprising: 
forming (Fig. 1, showing 14 as formed), by extrusion ([0017]), an extrusion profile (14) with at least one hollow chamber (into which 26 is inserted, interior to 14) extending in an extrusion direction (Fig. 1), the at least one hollow chamber (into which 26 is inserted) being delimited by profile walls (of 14 and 30); and 
inserting (Fig. 1 showing 26 inserted) an insulation core (26) of foam ([0018]) being arranged in the at least one hollow chamber (into which 26 is inserted), but fails to disclose the foam having a compression strength of at least 0.3 N/mm2.
However, Spanhove discloses the foam (9) having a compression strength of at least 0.3 N/mm2 (Page 3 lines 1-3 disclosing 500kPa which is .3N/mm2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the extrusion profile of Rawlings with the foam having a compression strength of at least 0.3 N/mm2 as disclosed by Spanhove in order to ensure sufficient strength and rigidity, or to allow a compressed rd paragraph).  
Re claim 17, Rawlings as modified discloses the extrusion profile according to claim 16, but fails to disclose wherein the extrusion profile (14) is of a polymer material.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the extrusion profile of Rawlings to be made of polymer material (instead of aluminum in [0001]) in order to use a cheap, readily available, easily and repeatably formable material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Re claim 18, Rawlings discloses a door system and/or window system ([0017]), comprising:
at least one an extrusion ([0017]) profile (14) that includes: 
at least one hollow chamber (into which 26 is inserted, interior to 14) extending in an extrusion direction (Fig. 1), the at least one hollow chamber (into which 26 is inserted) being delimited by profile walls (of 14 and 30); and 
an insulation core (26) of foam ([0018]) being arranged in the at least one hollow chamber (into which 26 is inserted), 
wherein the at least one extrusion profile (14) at least sectionally forms a frame ([0001]) of the door and/or window ([0001]), 

However, Spanhove discloses the foam (9) having a compression strength of at least 0.3 N/mm2 (Page 3 lines 1-3 disclosing 500kPa which is .3N/mm2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the extrusion profile of Rawlings with the foam having a compression strength of at least 0.3 N/mm2 as disclosed by Spanhove in order to ensure sufficient strength and rigidity, or to allow a compressed foam to expand until it takes the shape of the inner chamber, contact the entire surface thereof, ensuring optimal insulation (Page 7 3rd paragraph).  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rawlings (US 2016/0237735) in view of Spanhove (WO 2012/004278) and Wagner (WO 2012/076116).
Re claim 3, Rawlings as modified discloses the extrusion profile according to claim 1, but fails to disclose wherein the foam has a heat conductivity of less than 0.05 W/(mK).
However, Wagner discloses the extrusion profile according to claim 1, wherein the foam has a heat conductivity of less than 0.05 W/(mK) (Page 2 of English Translation, last paragraph).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the extrusion profile of Rawlings wherein the foam has a heat conductivity of less than 0.05 W/(mK) as disclosed by .

Claim(s) 4, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rawlings (US 2016/0237735) in view of Spanhove (WO 2012/004278) and Imperial et al (“Imperial”) (US 3,987,588).
Re claim 4, Rawlings as modified discloses the extrusion profile according to claim 1, but fails to disclose wherein the foam has an axially parallel screw pull-out resistance of at least 100 N measured at a thickness of the insulation core of 20 mm.
However, Imperial discloses wherein the foam (38) has an axially parallel screw  (81).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the extrusion profile of Rawlings wherein the foam has an axially parallel screw as disclosed by Imperial in order to utilize a releasable attachment of the foam to the profile.
In addition, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the extrusion profile of Rawlings with pull-out resistance of at least 100 N measured at a thickness of the insulation core of 20 mm in order to ensure that the screw is strong enough to retain the foam to the profile without separation, for longevity. 
Re claim 9, Rawlings as modified discloses the extrusion profile according to claim 1, but fails to disclose wherein the insulation core is screw connected to at least one of the profile walls delimiting the at least one hollow chamber.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the extrusion profile of Rawlings wherein the insulation core is screw connected to at least one of the profile walls delimiting the at least one hollow chamber as disclosed by Imperial in order to utilize a releasable attachment of the foam to the profile.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 8923.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635